Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/615221 application is in response to the communications filed September 14, 2022.
Claims 1 and 14 were amended September 14, 2022.
Claim 13 was cancelled September 14, 2022. 
Claims 1-3, 5-12, 14 and 15 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of supporting a medical decision based on a plurality of medical findings related to a patient, each associated with a different data source, receive an integrate the plurality of medical findings from the different data sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI, or ultrasound; wherein one or more visual features of the icon are configured to communicate a complexity level for the medical decision based on the integration of the plurality of medical findings from the different data sources and generate a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a device for”, “the device comprising”, “at least one processor configured to”, “a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to” and “display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of medical findings specific to the patient at a corresponding anatomical location on an anatomical grid”, a device for supporting a medical decision based on a plurality of medical findings related to a patient, each associated with a different data source, the device comprising: at least one processor configured to receive  and integrate the plurality of medical findings from the different data sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI, or ultrasound; and a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of medical findings specific to the patient at a corresponding anatomical location on an anatomical grid, and wherein one or more visual features of the icon are configured to communicate a complexity level for the medical decision based on the integration of the plurality of medical findings from the different data sources, wherein the icon is displayed after the at least one processor receives a request from a user and confirms or authenticates an identity of the user and generate a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of medical findings specific to the patient at a corresponding anatomical location on an anatomical grid” and “wherein the icon is displayed after the at least one processor receives a request from a user and confirms or authenticates an identity of the user” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a device for”, “the device comprising”, “at least one processor configured to”, and “a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of medical findings specific to the patient at a corresponding anatomical location on an anatomical grid” and “wherein the icon is displayed after the at least one processor receives a request from a user and confirms or authenticates an identity of the user” which corresponds to receiving or transmitting data over a network
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least one of the one or more visual features of the icon configured to visually communicate a complexity level of the decision is a size of the icon, and wherein a larger size of the icon indicates a greater complexity level compared to a smaller size of the icon” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least one of the one or more visual features of the icon configured to visually communicate complexity level comprises a numerical value displayed concurrently with the icon” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the icon is a circular icon comprising a plurality of segments, wherein each of the plurality of segments corresponds to a respective one of the plurality of medical findings from the different data sources” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each of the plurality of segments comprises a pattern-fill or color coding selected to communicate a respective one of the medical findings represented by the circular icon” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the color-coding comprises at least one of: a green color to indicate a benign finding, a red color to indicate a malignant finding, and a yellow-hued color to indicate an inconclusive finding” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each of the medical findings is a diagnosis that a lesion is at least one of malignant, benign or inconclusive” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least one of the medical findings is made by a radiologist and a second of the medical findings is made by a pathologist” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the medical decision relates to diagnosing whether a disease exists” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“classify whether data from the data sources is complete in determining the complexity level of the medical decision and generate an output based on a corresponding classification” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the at least one processor is further configured to :” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the at least one processor is further configured to :”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the medical decision is a Tumor, Node, Metastasis (TNM) staging decision based on a plurality of medical findings relating to each of a plurality of lesions and wherein the processor is further configured to determine an overall complexity score of the TNM staging decision based on a number of inconclusive findings among the plurality of medical findings associated with the plurality of lesions” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 is substantially similar to claim 1. Accordingly, claim 14 is rejected for the same reasons as claim 1. 
As per claim 15, 
Claim 15 is substantially similar to claim 14. Accordingly, claim 15 is rejected for the same reasons as claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky et al. (US 2017/0061087; herein referred to as Boroczky) in view of Ananthanpillai et al. (US 2018/0075563; herein referred to as Ananthanpillai) in further view of Reicher et al. (US 2016/0364630; herein referred to as Reicher) in further view of Mok et al. (US 2013/0226617; herein referred to as Mok).
As per claim 1, 
Boroczky teaches a device for supporting a medical decision based on a plurality of medical findings related to a patient, each associated with a different data source, the device comprising: at least one processor configured to receive the plurality of medical findings from the different data sources, the different data sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI or ultrasound:
(Paragraphs [0006] and [0018] and Figure 1 of Boroczky. The teaching describes “a system that facilitates ranking patient cases according to difficulty level comprises a computer-aided stratification module comprising a processor adapted to, for each of a plurality of patient cases: retrieve from a database an image study for a patient; identify an abnormality in a patient image included in the image study; analyze patient demographic and clinical information; and calculate a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information. The processor is further configured to output (e.g., to a user interface, a printer, or the like) a ranked list of the patient cases according to the respective stratification score assigned to each patient case”. This demonstrates receiving multiple medical findings from different data sources, i.e. clinical information and imaging studies, determining a complexity score through a stratification score that reflects a case difficult level based on the received data, and displays medical findings and the complexity score through the ranked last of patient cases associated with their complexity score. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like)
Boroczky further teaches the display of a complexity score that is based on the received and integrated data: 
(Paragraph [0021] of Boroczky. The teaching describes that the computer-aided stratification module 18 generates the stratification score, which is used to sort the patient case based on the predicted difficulty of the case with respect to the clinical question. In another embodiment, the CAS module 18 computes a stratification score that assesses the difficulty in characterizing a given lesion. The CAS module 18 outputs a ranked patient list 21, which can be ranked according to the stratification scores (e.g., level of diagnosis difficulty) associated with respective patient cases.)
Boroczky does not explicitly teach a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to display, on a display in communication with the at least one processor, an icon that graphically represents the plurality of medical findings, and wherein a visual feature of the icon is configured to communicate a complexity level for the decision based on the medical findings from the different data sources. 
However Ananthanpillai teaches a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of findings, and wherein a visual feature of the icon is configured to communicate a complexity level for the decision based on the findings from the different data sources:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
Ananthanpillai further teaches generating a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level:
(Paragraph [0023] of Ananthanpillai. The teaching describes another feature, the detected changes in signatures can be categorized according to a level of importance. For example, the detected change may be categorized as being of low, medium or high importance. In another embodiment, the detected changes are assigned a numeric value and or may be color coded on a visual report)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the complexity score teaching of Boroczky, the reporting interface teachings of Ananthanpillai. Paragraph [0090] of Ananthanpillai teaches that the methods used in the risk score generation lead to improved accuracy of the predictive model which is part of the risk assessment module 140 and may be updated to improve the accuracy of the predictive model when the risk assessment module 140 is utilized. One of ordinary skill in the art would have added to the teaching of Boroczky, the teachings of Ananthanpillai based on this incentive without yielding unexpected results. 
The combined teaching of Boroczky and Ananthanpillai doesn’t explicitly disclose wherein the at least one processor is further configured to display the icon at a corresponding anatomical location on an anatomical grid. 
However Reicher teaches wherein the at least one processor is further configured to display the icon at a corresponding anatomical location on an anatomical grid:
(Paragraphs [0010], [0149] and [0150] and Figure 15 of Reicher. The teaching describes a system for mapping biopsy locations to pathology results. The electronic processor is configured to generate an electronic correlation between the biopsy location and the electronic pathology result. The electronic processor is also configured to display the image with the biopsy location marked within the image. The biopsy location includes a three-dimensional position mapped to a position within the image. In some embodiments, the learning engine 110 may automatically map a biopsy location to a position with the image based on medical information associated with the patient (such as additional images, patient information, and procedure information). For example, as part of a diagnosis associated with the image, a lesion or other area of interest may be graphically marked on the image, and the learning engine 110 may use this graphical reporting as described above to identify biopsy locations that may be specified for particular lesions or particular segments of a lesion (e.g., top, right corner of the lesion).)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Boroczky and Ananthanpillai, the teaching of Reicher. Paragraph [0022] of Boroczky teaches that the computer system uses machine learning to determine the likelihood of a physician’s assessment, e.g. whether a tumor is malignant or benign. Paragraph [0038] of Reicher teaches improvements to existing machine learning image processing technology by providing a learning engine with training information that informs the learning engine what portions of an image to analyze and information regarding findings (e.g., the contained normal/abnormal finding), diagnoses (e.g., a diagnosis or a differential diagnosis), confidence or probability rating of observations, and combinations thereof. One of ordinary skill in the art would have added to the combined teaching of Boroczky and Ananthanpillai, the teaching of Reicher based on this incentive without yielding unexpected results.
The combined teaching of Boroczky, Ananthanpillai and Reicher does not explicitly teach, wherein the icon is displayed after the at least one processor receives a request from a user and confirms or authenticates an identity of the user. 
However, Mok teaches withholding patient information in a PHR until a user is authenticated by the system:
(Paragraph [0052] and Figure 4 of Mok. The teaching describes that after registering a new user or if the user type already existed in the patient's care community, step 408 generates a list of qualifying users whose role matches that of the selected role specified in the guide 202 (e.g., physicians and other health professionals). The patient or other users then select the users from the list of qualifying users to be the active participants of guideline 202. There may be identifiers for specific users. Here a user role must be established in the PHR before the system can continue to receive guidelines to complete a treatment step.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Boroczky, Ananthanpillai and Reicher, the classification unit of Mok. Paragraph [0033] of Mok teaches that the invention disclosed is directed to a quality improvement system for physicians. By having accurate and complete data, the invention is able to generate secure ideal guidelines for physicians to work from. One of ordinary skill in the art would have added to the combined teaching of Boroczky, Ananthanpillai and Reicher, the teaching of Mok based on this incentive without yielding unexpected results.
This combined teaching would have prevented users from accessing patient information without the proper authentication. 
As per claim 3, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 1. 
Ananthanpillai further teaches wherein at least one of the one or more visual features of the icon configured to visually communicate complexity level comprises a numerical value displayed concurrently with the icon:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
As per claim 5, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 1. 
Ananthanpillai further teaches wherein the icon is a circular icon comprising a plurality of segments, wherein each of the plurality of segments corresponds to a respective one of the plurality of medical findings from the different data sources:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
As per claim 6, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 5. 
Ananthanpillai further teaches wherein each of the plurality of segments comprises a pattern-fill or color coding selected to communicate a respective one of the medical findings represented by the circular icon:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
As per claim 7, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 6.  
Boroczky and Ananthanpillai further teaches wherein the color-coding comprises at least one of: a green color to indicate a benign finding, a red color to indicate a malignant finding, and a yellow-hued color to indicate an inconclusive finding:
(Paragraph [0022] of Boroczky. The teaching describes that the database includes data indicative of both the radiologist assessment and whether or not the radiologist's assessment was correct. At 52, using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like). These mathematical functions establish a weight to the medical findings with a greater weight being placed upon findings from a pathologist over a radiologist.)
(Paragraphs [0149], [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon. The teaching further describes that the quantification may be a color coded such as green, yellow or red or a term such a low, moderate or high change in risk profile.)
As per claim 8, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 1. 
Boroczky further teaches wherein each of the medical findings is a diagnosis that a lesion is at least one of malignant, benign or inconclusive:
(Paragraph [0022] of Boroczky. The teaching describes “using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like)”)
As per claim 9, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 1.
Boroczky further teaches wherein at least one of the medical findings is made by a radiologist and a second of the medical findings is made by a pathologist;
(Paragraph [0022] of Boroczky. The teaching describes “The database also includes the diagnostic assessment of a reading (diagnosing) radiologist, e.g. regarding whether the specified lesion is malignant or benign. The database further comprises the actual diagnosis as determined by pathology or other adjunct measures, such as stability over time (suggestive of benign processes). Thus, the database includes data indicative of both the radiologist assessment and whether or not the radiologist's assessment was correct”)
As per claim 10, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 1.
Boroczky further teaches wherein the medical decision relates to diagnosing whether a disease exists:
(Paragraph [0022] of Boroczky. The teaching describes “using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like)”)
As per claim 11, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 1.
Mok further teaches wherein the at least one processor is further configured to: classify whether data from the data sources is complete in determining the complexity level of the medical decision and generate an output based on a corresponding classification:
(Paragraphs [0039] and [0042] of Mok. The teaching describes a score generator which is configured to measure the level of completeness (e.g., information adequacy score) of the medical records and other clinically-related information about the patient compiled in medical record populator. Alert generator is configured to generate alerts that notify the patient or medical providers of missing information, missed treatment steps, or treatment steps that need to be taken earlier or sooner.)
As per claim 12, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 1.
Boroczky further teaches wherein the medical decision is a Tumor, Node, Metastasis (TNM) staging decision based on a plurality of medical findings relating to each of a plurality of lesions, wherein the processor is further configured to determine an overall complexity score of the TNM staging decision based on a number of inconclusive findings among the plurality of medical findings associated with the plurality of lesions:
(Paragraphs [0002], [0021] and [0022] of Boroczky. The teaching describes easier diagnosis cases the physician's diagnosis and recommendations for the next steps can be generated in a very short time. This is especially true for junior physicians, as if they are presented with a difficult case they often need to request a second opinion of a more senior colleague. This establishes a medical finding that is inconclusive. The CAS module 18 outputs a ranked patient list 21, which can be ranked according to the stratification scores (e.g., level of diagnosis difficulty) associated with respective patient cases. The patient list can also include, e.g., alerts recommending a second physician's review (e.g., a second opinion) for specified patient cases, alerts recommending that a particular case be used as a teaching case or the like, etc. At 52, using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).)
As per claim 14, 
Claim 14 is substantially similar to claim 1. Accordingly, claim 14 is rejected for the same reasons as claim 1.
As per claim 15, 
Claim 15 is substantially similar to claim 14. Accordingly, claim 15 is rejected for the same reasons as claim 14.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boroczky, Ananthanpillai, Reicher and Mok in further view of Buyse et al (US 2016/0275269; herein referred to Buyse)
As per claim 2, 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok teaches the limitations of claim 1. 
The combined teaching of Boroczky, Ananthanpillai, Reicher and Mok does not explicitly teach wherein the visual feature of the icon configured to visually communicate a complexity level of the decision is a size of the icon, and wherein a larger size of the icon indicates a greater complexity level compared to a smaller size of the icon.
However Buyse teaches wherein at least one of the one or more visual features of the icon configured to visually communicate a complexity level of the decision is a size of the icon, and wherein a larger size of the icon indicates a greater complexity level compared to a smaller size of the icon:
(Paragraph [0085] and Figure 16 of Buyse. The teaching describes that Risk Indicators are displayed as color-coded circles 1608-1612. In one embodiment, red circles 1608 can be used to represent high risk, yellow circles 1610 to represent medium risk and green circles 1612 to represent low risk. In one embodiment size of the circles 1608-1612 is indicative of risk levels. In other words, the size of the circles 1608-1612 increases as the risk level increases. At least in some embodiment, the Absolute Value 1506 a and/or the Relative Score 1506 b may be displayed in the area shown in the right part of the screen 1616.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of combined teaching of Boroczky, Ananthanpillai, Reicher and Mok, the icon teachings of Buyse. Paragraph [0086] of Buyse teaches that the disclosed methods present  a user-friendly interface enabling the users to explore the results of the data monitoring analyses, to create “signals” based on the results of the statistical tests performed, and “issues” that require actions to be taken to improve the quality and integrity of the data collected. One of ordinary skill in the art would have added to the combined teaching of combined teaching of Boroczky, Ananthanpillai, Reicher and Mok, the teaching of Buyse based on this incentive without yielding unexpected results. 

Prior Art Not Relied Upon
The examiner has found prior art that is relevant to the pending claims that has not been relied upon. Salz et al. (US 2011/0033093; herein referred to as Salz) is relevant in teaching the limitations of claim 7 at paragraph [0066]. 

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive: 
The applicant argues that the limitations of “wherein the icon is displayed after the at least one processor receives a request from a user and confirms or authenticates an identity of the user” integrates the alleged abstract idea into a practical application.
The examiner respectfully disagrees. The applicant fails to provide any evidence as to why or how this feature achieves this integration. MPEP 2106.04(d)(I) describes limitations that the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application. These additional elements include: an improvement in the functioning of a computer, or an improvement to other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effecting a transformation or reduction of a particular article to a different state or thing, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The limitation of “wherein the icon is displayed after the at least one processor receives a request from a user and confirms or authenticates an identity of the user” merely presents information to a user over a network given that a condition has been met. This limitation is therefore considered as insignificant extra-solution activity to the judicial exception, specifically, mere data gathering and/or output. Accordingly, this limitation does not integrate the abstract idea into a practical application. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that Reicher does not teach “displaying…an icon that graphically represents an integration of the plurality of medical findings specific to the patient at a corresponding anatomical location on an anatomical grid”, specifically because only medical images, not anatomical grids, are disclosed by Reicher. 
The examiner respectfully disagrees. The term “anatomical grid” as used in the applicant’s disclosure is very broad to include many features including medical images that are being displayed to a user, under the broadest reasonable interpretation of the term. The specification does not define what an “anatomical grid” is, nor does the specification invoke a special or particular definition for the term. Accordingly, any type of grid that depicts anatomy would satisfy this claim requirement. A medical image being displayed to a user through an electronic display as is disclosed by Reicher, is a grid of pixels to have a physical screen resolution with an x and y dimension to the sides of the grid. These pixels are controlled by the system’s processor to render an image of an anatomical region that is captured by an imaging modality. Accordingly, this medical image, under the broadest reasonable interpretation of the term, satisfies “anatomical grid”. 
Applicant’s remaining arguments are rendered moot in light of the foregoing arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686